DETAILED ACTION
The non-final office action is responsive to the filing of U.S. Patent Application 17/889,525, last communication received on 08/17/2022. Claims 1-20 are pending; claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: "an analysis module configured to: receive a traffic flow; determine if the traffic flow is a video streaming traffic flow; if the traffic flow is a video streaming traffic flow; determine at least one attribute associated with the video streaming traffic flow;" "a video module configured to determine a probability that the traffic flow is fraudulent based on a heuristic analysis of the at least one associated attribute;" and "a reporting module configured to flag the traffic flow as a fraudulent video streaming traffic flow if the if the probability is above a predetermined threshold." in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  It seems that [0038]-[0041] in the specification as originally filed and Fig. 2 show a structure implemented with logic shown in Fig. 3-6 to perform functions
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,431,638 B2 (hereinafter P638). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of the Instant Application
Claim 1 of P638
A method for monitoring and managing video stream content comprising:
A method for monitoring and managing video stream content comprising:
receiving a traffic flow;
receiving a traffic flow;
determining if the traffic flow is a video streaming traffic flow;
determining if the traffic flow is a video streaming traffic flow;
if the traffic flow is a video streaming traffic flow;
if the traffic flow is a video streaming traffic flow;
determine at least one attribute associated with the video streaming traffic flow;
determine at least two attributes associated with the video streaming traffic flow, (Note: “at least two attributes” anticipates “at least one attribute”)
wherein the at least two attributes are detected from traffic flow level information;
determine a probability that the traffic flow is fraudulent based on a heuristic analysis of the at least one associated attribute;
determine a probability that the traffic flow is fraudulent based on a heuristic analysis of the at least two associated attributes based on a decision matrix;
if the probability is above a predetermined threshold, flag the traffic flow as a fraudulent video streaming traffic flow, otherwise allow the traffic flow to proceed to its destination without being flagged;
if the probability is above a predetermined threshold, flag the traffic flow as a fraudulent video streaming traffic flow, otherwise allow the traffic flow to proceed to its destination without being flagged;
if the traffic flow is not a video streaming traffic flow, allow the traffic flow to proceed to its destination.
if the traffic flow is not a video streaming traffic flow, allow the traffic flow to proceed to its destination.


Claim 1 of the instant application is anticipated by patent claim 1 in that claim 1 of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

As to claims 2-20, claims 1-20 of P638 obviously disclose all limitations in claims 2-20 of the instant application.  Accordingly, claims 2-20 of the instant application are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 11, the claim limitation recites “a reporting module configured to flag the traffic flow as a fraudulent video streaming traffic flow if the if the probability is above a predetermined threshold” (emphasis added). It is not clear what “if the if” means. That renders the claim indefinite. Examiner assumes “if the if” means “if” for examination purpose.
Dependent claims 12-20 have the limitation from claim 11 and do not remedy the deficiency. Claims 12-20 are rejected under same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8, 11-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,716,791 B1 to Moran (hereinafter Moran) in view of U.S. Patent Application Publication 2014/0233385 A1 to Beliveau et al. (hereinafter Beliveau).

As to claim 11, Moran teaches a system for monitoring and managing video stream video stream content (Detecting fraud in a contact center including receiving an incoming Real-Time Transport Protocol (RTP) media stream associated with a contact, and determining, based on a real-time biometric analysis of the incoming RTP media stream, that the contact is a potential fraudulent contact, Moran, Abstract) comprising:
an analysis module configured to:
receive a traffic flow (Detecting fraud in a contact center including receiving an incoming Real-Time Transport Protocol (RTP) media stream associated with a contact, and determining, based on a real-time biometric analysis of the incoming RTP media stream, that the contact is a potential fraudulent contact, Moran, Abstract, Col. 10, Line 22-54).
Moran does not explicitly disclose determine if the traffic flow is a video streaming traffic flow; if the traffic flow is a video streaming traffic flow.
Beliveau discloses determine if a traffic flow is a video streaming traffic flow; if the traffic flow is a video streaming traffic flow (Upon receiving the first few packets, the DPI node inspects the header of these packets, at the layers 5 to 7 to extract the traffic characteristic information. Also, the DPI could use traffic pattern matching or heuristics to obtain the traffic characteristic information. The traffic characteristic information can be a type of traffic and the DPI determines that the traffic flow is a long lived flow, such as a video traffic, for example, Beliveau, [0070]-[0071]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine type of traffic as taught by Beliveau to modify the system of Moran in order to selectively direct traffic to specific set of services instead of forcing all traffic through every service.
Moran-Beliveau discloses
determine at least one attribute associated with the video streaming traffic flow (To detect a potentially fraudulent contact, the biometrics engine 136 accesses the incoming RTP media stream in order to capture biometric data related to the contact and perform real-time biometrics analysis related to identifying and authenticating the contact, Moran, Col. 10, Line 55 – Col. 13, Line 60; also “The DPI node also determines a n-tuple identification of the traffic flow (step 308) for uniquely identifying this traffic flow. Then, the DPI node sends a notification message to the controller 122 (step 312), using the StSP protocol. The notification message includes information that uniquely identifies the traffic flow, such as the n-tuple, or more specifically a 5-tuple, i.e. source and destination addresses, source and destination ports and protocol, and the traffic characteristic information, such as the traffic type, e.g. SIP, HTTP, URL, video, etc,” Beliveau, [0070]-[0071]);
a video module configured to determine a probability that the traffic flow is fraudulent based on a heuristic analysis of the at least one associated attribute (Where a degree of similarity or a confidence level calculated by the biometrics engine 136 exceeds a predetermined threshold, e.g., a degree of similarity greater than or equal to 90%, the contact may be deemed to be authentic. If the degree of similarity is below this threshold, the contact may be identified as potentially fraudulent, and the contact may be flagged for further action. The above example predetermined threshold of 90% may vary based on aspects of the communications session. For example, when the contact is attempting to make a significant withdrawal from a financial account during the communications session, the predetermined threshold value may be higher than when the contact is making an account-balance inquiry during the communications session, Moran, Col. 11, Line 44 – Col. 13, Line 60); and
a reporting module configured to flag the traffic flow as a fraudulent video streaming traffic flow if the if the probability is above a predetermined threshold (Where a degree of similarity or a confidence level calculated by the biometrics engine 136 exceeds a predetermined threshold, e.g., a degree of similarity greater than or equal to 90%, the contact may be deemed to be authentic. If the degree of similarity is below this threshold, the contact may be identified as potentially fraudulent, and the contact may be flagged for further action. The above example predetermined threshold of 90% may vary based on aspects of the communications session. For example, when the contact is attempting to make a significant withdrawal from a financial account during the communications session, the predetermined threshold value may be higher than when the contact is making an account-balance inquiry during the communications session, Moran, Col. 11, Line 44 – Col. 13, Line 60).

As to claim 12, Moran-Beliveau discloses the system according to claim 11, wherein the analysis module is further configured to: retrieve at least one packet from the traffic flow; determine at least one header of the at least one packet; and determine at least one attribute by determining at least one field from within the at least one header (“The DPI node also determines a n-tuple identification of the traffic flow (step 308) for uniquely identifying this traffic flow. Then, the DPI node sends a notification message to the controller 122 (step 312), using the StSP protocol. The notification message includes information that uniquely identifies the traffic flow, such as the n-tuple, or more specifically a 5-tuple, i.e. source and destination addresses, source and destination ports and protocol, and the traffic characteristic information, such as the traffic type, e.g. SIP, HTTP, URL, video, etc,” Beliveau, [0070]-[0071]).

As to claim 13, Moran-Beliveau discloses the system according to claim 12 wherein the at least one header is selected from the group of Internet Protocol Header; Transmission Control Protocol Header; HyperText Transfer Protocol; Transport Layer Security/ Secure Sockets Layer Header; and Domain Name Server Header (“The DPI node also determines a n-tuple identification of the traffic flow (step 308) for uniquely identifying this traffic flow. Then, the DPI node sends a notification message to the controller 122 (step 312), using the StSP protocol. The notification message includes information that uniquely identifies the traffic flow, such as the n-tuple, or more specifically a 5-tuple, i.e. source and destination addresses, source and destination ports and protocol, and the traffic characteristic information, such as the traffic type, e.g. SIP, HTTP, URL, video, etc,” Beliveau, [0070]-[0071]).

As to claim 15, Moran-Beliveau discloses the system according to claim 11 wherein the analysis module is further configured to: retrieve at least one legitimate video stream attribute from a memory component; perform a comparison between the at least one legitimate video stream attributes and the at least one traffic flow attribute; and the video module is configured to determine a match probability of the legitimated video stream and the traffic flow based on the comparison (Moran, Col. 11, Line 44 – Col. 13, Line 60).

As to claim 16, Moran-Beliveau discloses the system according to claim 15, wherein the at least one attributes are considered matched if the match probability is above 80% (Moran, Col. 11, Line 44 – Col. 13, Line 60).

As to claim 17, Moran-Beliveau discloses the system according to claim 11, wherein the analysis module is further configured to: retrieve legitimate video stream attributes from a memory component; and perform a probabilistic matching algorithm with respect to the associated attributes of the video stream traffic flow with the retrieved legitimate video stream attributes (Moran, Col. 11, Line 23 – Col. 13, Line 60).

As to claim 18, Moran-Beliveau discloses the system according to claim 11 wherein the reporting module is further configured to perform traffic actions on the video stream traffic flow if the probability that the traffic flow is fraudulent is above a second predetermined threshold (when the contact is attempting to make a significant withdrawal from a financial account during the communications session, the predetermined threshold value may be higher than when the contact is making an account-balance inquiry during the communications session, Moran, Col. 11, Line 23 – Col. 13, Line 60).

As to claims 1-3, and 5-8, the same reasoning applies mutatis mutandis to the corresponding method claim 1-3 and 5-8. Accordingly, claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Moran in view of Beliveau.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moran modified by Beliveau as applied to claims 1 and 11 above, and further in view of U.S. Patent Application 2013/0259228 A1 to Ren et al. (hereinafter Ren).

As to claims 4 and 14, Moran-Beliveau substantially discloses a method/system as set forth in claims 1/11 above.
Moran-Beliveau does not explicitly disclose wherein the analysis module is further configured to: determine a video frame of the video streaming traffic flow; perform a hash of the video frame of the video streaming traffic flow; retrieve a second hash of a video frame of a legitimate video stream; and compare the hash to the second hash to determine whether the hashes match.
Ren disclose determining a video frame of a video flow; perform a hash of the video frame of the video flow; retrieve a second hash of a video frame of a legitimate video stream; and compare the hash to the second hash to determine whether the hashes match (F is the sequence of fingerprints, f is a fingerprint of a sampled frame, m is the length of sampled frame sequence and B is the total number of bins. Each frame fingerprint is digitally signed (hashed and private-key encrypted). This is not robust to video distortions, however in addition to the digital signature, a digital fingerprint in the clear (i.e., unencrypted) is include in the transmission to the receiver. To authenticate the video content, the receiver hashes the video fingerprint using a public seed, to obtain H1'. The digital signature is decrypted using the public key. The resulting hash, H2', is compared with H1'. The video fingerprint for the received video is calculated to obtain F1'. The calculated video fingerprint F1' is compared to the received video fingerprint F2'.(e.g. ). If H1'=H2' and the similarity distance D(F1', F2) <= dist, then the corresponding video content frame is authenticated, where dist is a distance threshold, Ren, [0069]-[0073], [0012]-[0013], [0036]-[0048]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to authenticate video content as taught by Ren to modify the method/system of Moran-Beliveau in order to detect when video content is unexpectedly altered, covertly altered, or altered with deceptive intent.


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moran modified by Beliveau as applied to claims 1 and 11 above, and further in view of CN Patent Application CN 109889543 A to DAI (hereinafter DAI). 


As to claims 9 and 19, Moran-Beliveau substantially discloses a method/system as set forth in claims 1/11 above.
Moran-Beliveau does not explicitly disclose to retrieve at least one packet from the video streaming traffic flow and determine a packet timestamp associated with the at least one packet.
DAI discloses to retrieve at least one packet from a video flow and determine a packet timestamp associated with the at least one packet (determining the smallest timestamp in the I frame I frame according to the video packet of the video frames in the video packet and the I frame after the I frame, form a video stream, DAI, page 13 (English translation)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine timestamp as taught by DAI to modify the method/system of Moran-Beliveau in order to make receiving node more quickly recovering the video frame.


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moran modified by Beliveau as applied to claims 1 and 11 above, and further in view of JP Patent Application JP 2008172767 A to NAKAMURA et al. (hereinafter NAKAMURA).


As to claims 10 and 20, Moran-Beliveau substantially discloses a method/system as set forth in claims 1/11 above.
Moran-Beliveau does not explicitly disclose retrieve at least one packet from the traffic flow; determine a packet payload from the at least one packet; and determine a channel name from the payload of the at least one packet.
NAKAMURA discloses retrieve at least one packet from a traffic flow; determine a packet payload from the at least one packet; and determine a channel name from the payload of the at least one packet (If the mobile terminal device 1 determines that there is a PID associated with the language information to be selected (step 802, Y), the TS packet in which the audio data specified by the PID is inserted in the payload, and the video data Receives the content including the TS packet inserted in the payload (step 902), and records the content or information for identifying the content (for example, a television program name) in the channel list (step 903), NAKAMURA, page 9 (English translation)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine content information as taught by NAKAMURA to modify the method/system of Moran-Beliveau in order to reproduce video content data provided from a desired broadcasting station.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        12/15/2022